People v Harvey (2016 NY Slip Op 02108)





People v Harvey


2016 NY Slip Op 02108


Decided on March 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
THOMAS A. DICKERSON
BETSY BARROS, JJ.


2014-10480
2014-10481
 (Ind. No. 572-14, S.C.I. No. 1334-14)

[*1]The People of the State of New York, respondent,
vJohn J. Harvey, appellant.


Matthew Muraskin, Port Jefferson, NY, for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Michael J. Brennan of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) a judgment of the County Court, Suffolk County (Efman, J.), rendered September 15, 2014, convicting him of robbery in the third degree (two counts) under Indictment No. 572-14, upon his plea of guilty, and imposing sentence, and (2) a judgment of the same court, also rendered September 15, 2014, convicting him of attempted criminal sale of a controlled substance in the third degree under Superior Court Information No. 1334-14, upon his plea of guilty, and imposing sentence.
ORDERED that the judgments are affirmed.
On appeal, the defendant contends that his waiver of the right to appeal was invalid and that his plea of guilty was not knowingly, voluntarily, and intelligently entered. As the defendant's challenge to the voluntariness of his plea of guilty survives even a valid waiver of the right to appeal (see People v Seaberg, 74 NY2d 1, 10; People v Innocent, 132 AD3d 696, 696; People v Borges, 103 AD3d 747, 748), we need not determine whether the defendant's waiver of the right to appeal was invalid. The defendant's contention that his plea was not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review (see People v Conceicao, 26 NY3d 375; People v McCollough, 135 AD3d 490), and we decline to review it in the exercise of our interest of justice jurisdiction.
DILLON, J.P., CHAMBERS, DICKERSON and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court